Citation Nr: 1124661	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-44 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel











INTRODUCTION

The Veteran had active service from January 1977 to December 1979, and August 1983 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 determination of the Atlanta Education Center that denied eligibility for educational assistance benefits under the Post-9/11 GI Bill.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

A March 2010 Master Record indicates that the Veteran had used 21 months and 24 days of educational assistance benefits under Chapter 30, and 27 months and 1 day of benefits under "other".  The June 2010 Statement of the Case (SOC), however, indicates that the Veteran had used 27 months and 1 day of benefits under Chapter 34, and 20 months and 29 days under Chapter 30.  

The Veteran, at the time of her March 2010 Notice of Disagreement and November 2010 Substantive Appeal, requested an audit of her records.  As the Veteran's claim was denied on the basis that she had exceeded the maximum number of months, 48 months, allowed for educational assistance benefits under any combination of programs, it is significant that the Board, and the Veteran, are unable to determine the precise number of months and days deemed already used under different programs.  

Thus, on remand, an accounting must be made reflecting all months and days of educational assistance benefits, by program, already used by the Veteran.  Any accounting must resolve the inconsistency created by the March 2010 Master Record and June 2010 SOC.  While there is an audit of the Veteran's educational assistance benefits associated with the claims file, it is not clear whether such was sent to the Veteran, and most significantly, such audit includes entries reflecting Chapter 33, the Post-9/11 GI Bill, benefits.  As the Veteran's claim for benefits under the Post-9/11 GI Bill has been denied, it is unclear to the Board how she has been awarded Post-9/11 GI Bill benefits.  Also, the audit does not provide information in a format that the Board can use to ascertain the precise number of months and days of educational assistance benefits used.  

Further, the Board notes that the issue properly before it is entitlement to educational assistance under the Post-9/11 GI Bill.  The claims file contains the Veteran's statements, together with administrative documents, related to an overpayment of educational assistance benefits.  It is not clear if the Veteran intended her statements to serve as a claim as to either the propriety of the creation of the debt or waiver of the same.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that the issue currently before the Board is only her entitlement to educational assistance under the Post-9/11 GI Bill, and inform her that if she seeks adjudication of the issues of either, or both, the propriety of the creation of the debt resulting from overpayment of educational assistance benefits; or waiver of the debt, she should file a claim reflecting such.

2.  Prepare an audit for the Board and the Veteran indicating, clearly, the precise total number of months and days of educational assistance benefits used under any VA education program.  The audit must make clear the institution and dates of attendance that represent the number of months and days used to calculate the total benefits already used.
3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran with a Supplemental Statement of the Case, allow the Veteran an appropriate opportunity to respond thereto, and return the case to the Board.

The Board intimates no opinion as to the outcome of this case and the appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


